Exhibit 10.29

RESTRICTED STOCK AGREEMENT

JAY MADHU

This Agreement, effective as of May 8, 2012, is made by and between Homeowners
Choice, Inc., a Florida corporation hereinafter referred to as the “Company,”
and Jay Madhu, an employee, hereinafter referred to as the “Grantee.”

BACKGROUND STATEMENT

This Agreement deals with shares of the Company’s Common Stock granted to the
Grantee pursuant to the Homeowners Choice, Inc. 2007 Stock Option and Incentive
Plan, as it may be amended from time to time (the “Plan”), the provisions of
which are hereby incorporated by reference and made a part of this Agreement.
The Committee, appointed to administer the Plan, has determined that it would be
to the advantage and best interest of the Company and its shareholders to award
Restricted Stock to the Grantee as an inducement to continue serving the Company
and as an incentive for increased efforts during such service. Furthermore, the
Company is seeking to protect the Company’s trade secrets, methods of doing
business, business plans, computer software and similar items and ensure the
Grantee’s post-employment cooperation, non-interference and non-competition.

NOW, THEREFORE, in reliance upon the foregoing background statement, the Company
and the Grantee agree to the following terms and conditions.

ARTICLE I

DEFINITIONS

Unless the context clearly indicates a different meaning, the following terms,
when capitalized, will have the meanings specified below and capitalized terms
used in this Agreement without definition will have the meanings ascribed to
such terms in the Plan.

 

Section 1.1 Board

“Board” means the Board of Directors of the Company.

 

Section 1.2 Business

“Business” means any business or investment activity engaged in by the Company
or a Subsidiary any time during the Grantee’s employment by the Company or a
Subsidiary, including the provision of homeowners’ property and casualty
insurance and owning and operating real estate ventures.

 

Section 1.3 Change in Control

“Change in Control” means a change in ownership or control of the Company
effected through either of the following transactions:

(a) any person or related group of persons (other than the Company or a person
that directly or indirectly controls, is controlled by, or is under common
control with, the Company) directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of securities
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Company’s shareholders which the Board does not recommend such shareholders
to accept; or



--------------------------------------------------------------------------------

(b) there is a change in the composition of the Board over a period of 36
consecutive months (or fewer) such that a majority of the Board members (rounded
up to the nearest whole number) ceases, by reason of one or more proxy contests
for the election of Board members, to be comprised of individuals who either
(i) have been Board members continuously since the beginning of such period or
(ii) have been elected or nominated for election as Board members during such
period by at least a majority of the Board members described in clause (i) who
were still in office at the time such election or nomination was approved by the
Board.

 

Section 1.4 Closing Price

“Closing Price” for any trading day means the last reported sale price per share
of the Common Stock on the NASDAQ Global Select Market or other principal
exchange or market upon which the Common Stock trades.

 

Section 1.5 Code

“Code” means the Internal Revenue Code of 1986, as amended.

 

Section 1.6 Committee

“Committee” means the Compensation Committee of the Board, or another committee
of the Board, appointed as provided in Section 2.b.of the Plan.

 

Section 1.7 Common Stock

“Common Stock” means the common stock of the Company, no par value per share.

 

Section 1.8 Company

“Company” means Homeowners Choice, Inc., a Florida corporation.

 

Section 1.9 Confidential Information

“Confidential Information” means information or materials that, in the Company’s
view, provide advantage to the Company (or a Subsidiary) over others not having
such information or materials and includes (i) customer information, supplier
information, sales channel and distributor information, material terms of any
contracts, marketing philosophies, strategies, techniques and objectives
(including service roll-out dates and volume estimates), legal and regulatory
positions and strategies, advertising and promotional copy, competitive
advantages and disadvantages, non-published financial data, network
configurations, product or service plans, designs, costs, prices and names,
inventions, discoveries, improvements, technological developments, know-how,
software code, business opportunities (including planned or proposed financings,
mergers, acquisitions, ventures and partnerships) and methodologies and
processes (including the look and feel of computer screens and reports) for
customer assistance, order acceptance and tracking, repairs, and commissions;
(ii) information designated in writing or conspicuously marked as “confidential”
or “proprietary” or likewise designated or marked with words of similar import;
(iii) information for which the Company has an obligation of confidentiality so
long as such obligation is known to the Grantee; and (iv) information that by
its nature or the circumstances of its delivery or disclosure a reasonable
person would conclude that it is confidential or proprietary. The term
“Confidential Information” excludes information that (i) is or becomes generally
known or available by publication, commercial use or otherwise through no fault
of the Grantee; (ii) is known and has been reduced to tangible form by the
Grantee at the time of disclosure and is not subject to restriction; (iii) is
independently developed by Grantee without use of the Confidential Information;
(iv) is lawfully obtained from a third party who has the right to make such
disclosure; or (v) is released for publication by the Company in writing.

 

-2-



--------------------------------------------------------------------------------

Section 1.10 Corporate Transaction

“Corporate Transaction” shall mean any of the following shareholder-approved
transactions to which the Company is a party:

(a) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated, form a holding company or effect a similar
reorganization as to form whereupon the Plan and all Options are assumed by the
successor entity;

(b) the sale, transfer, exchange or other disposition of all or substantially
all of the assets of the Company, in complete liquidation or dissolution of the
Company in a transaction not covered by the exceptions to subsection (a), above;
or

(c) any reverse merger in which the Company is the surviving entity but in which
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities are transferred or issued to a person or
persons different from those who held such securities immediately before such
merger.

 

Section 1.11 Director

“Director” means a member of the Board.

 

Section 1.12 Exchange Act

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and regulations thereunder. References to any provision of the Exchange
Act will be deemed to include successor provisions thereto and regulations
thereunder.

 

Section 1.13 Grant Date

“Grant Date” means the effective date of this Agreement.

 

-3-



--------------------------------------------------------------------------------

Section 1.14 Plan

“Plan” means Homeowners Choice, Inc. 2007 Stock Option and Incentive Plan, as it
may be amended from time to time.

 

Section 1.15 Restricted Shares

“Restricted Shares” means the shares of Restricted Stock awarded pursuant to
this Agreement and subject to the Restrictions (i.e. shares of Restricted Stock
for which the Restrictions have not lapsed or been waived).

 

Section 1.16 Restricted Stock

“Restricted Stock” means shares of Common Shares awarded under Section 5 of the
Plan.

 

Section 1.17 Restrictions

“Restrictions” means all the restrictions set forth in Article III of this
Agreement, including restrictions on dispositions, encumbrances and creditor
claims and the right of purchase.

 

Section 1.18 Rule 16b-3

“Rule 16b-3” means Rule 16b-3 under the Exchange Act, as such rule may be
amended from time to time.

 

Section 1.19 Secretary

“Secretary” means the Secretary of the Company.

 

Section 1.20 Securities Act

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and regulations thereunder. References to a provision of the Securities Act will
be deemed to include successor provisions thereto and regulations thereunder.

 

Section 1.21 Subsidiary

“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

-4-



--------------------------------------------------------------------------------

Section 1.22 Termination of Employment

“Termination of Employment” means the time when the employee-employer
relationship between the Grantee and the Company is terminated for any reason,
with or without cause, including, a termination by resignation, discharge,
death, disability or retirement; but excluding (i) terminations where there is a
simultaneous reemployment or continuing employment of the Grantee by the
Company, (ii) at the discretion of the Committee, terminations which result in a
temporary severance of the employee-employer relationship, and (iii) at the
discretion of the Committee, terminations which are followed by the simultaneous
establishment of a consulting relationship by the Company with the former
employee. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among the Company and its Subsidiaries will not
be considered a Termination of Employment. The Committee, in its absolute
discretion, will determine the effect of all matters and questions relating to
Termination of Employment, including whether particular leaves of absence
constitute Terminations of Employment. If the Grantee is employed by a
Subsidiary, then a Termination of Employment will occur if the Subsidiary ceases
to be a Subsidiary and the Grantee does not immediately thereafter become an
employee or a consultant to the Company or another Subsidiary. Notwithstanding
any other provision of this Agreement or of the Plan, the Company and any
Subsidiary has an absolute and unrestricted right to terminate the Grantee’s
employment at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in writing.

 

Section 1.23 Vesting Date

“Vesting Date” means May 8, 2012

ARTICLE II

AWARD OF RESTRICTED SHARES

 

Section 2.1 Award of Restricted Stock

The Company does hereby award to the Grantee an aggregate of 30,000 shares of
Restricted Stock upon the terms and conditions set forth in this Agreement.

 

Section 2.2 Consideration to Company

The Restricted Stock is issued in exchange for Grantee’s execution of this
Agreement, which consideration has been deemed sufficient by the Board.

ARTICLE III

RESTRICTIONS

 

Section 3.1 General Restrictions

The Restricted Shares and any interest in the Plan or this Agreement may not be
sold, transferred, assigned, conveyed, pledged, mortgaged, hypothecated or
otherwise disposed of or encumbered, other than by will or the laws of descent
and distribution, whether voluntary or involuntary, by operation of law or by or
pursuant to judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy) and will not be subject to claims
of the Grantee’s creditors. Any attempted disposition or encumbrance of the
Restricted Shares will be null and void and of no effect. The Company may issue
stop-transfer orders and other forms of restriction covering the Restricted
Shares.

 

-5-



--------------------------------------------------------------------------------

Section 3.2 Stock Dividends and Splits.

Shares of Common Stock or other securities distributed in connection with a
dividend on Common Stock or stock split will be deemed Restricted Shares subject
to the Restrictions of this Article III to the same extent as the Restricted
Shares with respect to which such shares of Common Stock or other securities
were distributed.

 

Section 3.3 Forfeiture of Restricted Shares

Immediately upon the Termination of Employment, all Restricted Shares (including
for clarity deemed Restricted Shares) will be forfeited to the Company.

ARTICLE IV

PERIOD OF RESTRICTIONS

 

Section 4.1 Lapse of Restrictions

(a) Subject to subsection (d) of this Section and Section 4.2, with respect
15,000 shares of Restricted Stock issued hereunder the Restrictions will lapse
in annual increments of 3,000 shares beginning on the first anniversary of the
Vesting Date.

(b) Subject to subsection (d) of this Section and Section 4.2, with respect to
the remaining 15,000 shares of the Restricted Stock issued hereunder the
Restrictions will lapse —

(i) as to 3,000 shares, one year after the Closing Price equals or exceeds $16
per share for 20 consecutive trading days;

(ii) as to 3,000 shares, one year after the Closing Price equals or exceeds $19
per share for 20 consecutive trading days;

(iii) as to 3,000 shares, one year after the Closing Price equals or exceeds $22
per share for 20 consecutive trading days;

(iv) as to 3,000 shares, one year after the Closing Price equals or exceeds $25
per share for 20 consecutive trading days;

(v) as to 3,000 shares one year after the Closing Price equals or exceeds $28
per share for 20 consecutive trading days;

(c) The Restrictions with respect to shares and other securities deemed to be
Restricted Stock will lapse in a manner consistent with the foregoing as the
Committee may determine in good faith. In addition, the Committee will make good
faith adjustments in the event a reverse stock split or combination of shares.

 

-6-



--------------------------------------------------------------------------------

(d) No Restrictions will lapse after Termination of Employment or after six
years have elapsed from the Vesting Date.

 

Section 4.2 Acceleration of Lapse

Notwithstanding the provisions of Section 4.1, the Restrictions will lapse in
their entirety upon the occurrence of a Change of Control and immediately prior
to a Corporate Transaction. However, in the case of a Corporate Transaction the
restrictions will not lapse to the extent the Restricted Shares and the
associated rights are, in connection with the Corporate Transaction, to be
replaced with a comparable right with respect to shares of the capital stock of
the successor or survivor corporation (or parent thereof).

ARTICLE V

SHAREHOLDER RIGHTS

 

Section 5.1 Generally

Except as otherwise provided in this Agreement, the Grantee will have all of the
rights of a shareholder in connection with the Restricted Shares, including the
right to vote Restricted Shares and the right to receive dividends thereon.

 

Section 5.2 Certificates and other Evidences of Ownership

(a) The Company may issue certificates representing the Restricted Shares
registered in Grantee’s name. Certificates representing Restricted Shares and
any securities deemed to be Restricted Shares will not be delivered to the
Grantee but will be delivered to the Company to be held by the Company for the
benefit of the Grantee. The Grantee will deliver to the Company a stock power
relating to the Restricted Shares and any securities deemed Restricted Shares
endorsed in blank.

(b) Certificates representing Restricted Shares and securities deemed to be
Restricted Shares will bear an appropriate legend referring to the Restrictions
as well as any other legends the Company may require to ensure compliance with
the Securities Act and state and other securities laws.

(c) Upon the lapse of the Restrictions in accordance with the terms of Article
IV or the waiver of the Restrictions by the Company and provided the Grantee has
paid applicable withholding taxes as set forth in 7.4, the Company will deliver
to the Grantee certificates representing the shares of the Restricted Stock or
other securities for which the Restrictions have lapsed or been waived, as the
case may be.

(d) Notwithstanding the foregoing, rather than issue certificates to the Grantee
the Company may instruct its transfer agent to evidence the Restricted Shares by
electronic entry on the transfer agent’s books. In that event the Company will
further instruct its transfer agent to indicate the Restrictions (and any other
restrictions it may require to ensure compliance with the Securities Act and
state and other securities laws) within those book entries and, upon the lapse
of the Restrictions in accordance with the terms of Article IV or the waiver of
the Restrictions by the Company and provided the Grantee has paid applicable
withholding taxes as set forth in 7.4, the Company will instruct the Transfer
agent to remove those indications with respect to shares of Restricted Stock or
other securities for which the Restrictions have lapsed or been waived.

 

-7-



--------------------------------------------------------------------------------

ARTICLE VI

RESTRICTIVE AND OTHER COVENANTS

 

Section 6.1 Trade Secrets.

(a) Confidentiality. The Grantee will hold Confidential Information in
confidence and trust and limit disclosure of Confidential Information strictly
to persons who have a need to know such Confidential Information in connection
with the Business. The Grantee will not disclose, use, or permit the use or
disclosure of Confidential Information, except in satisfying the Grantee’s
obligations associated with Grantee’s employment by the Company. The Grantee
will use reasonable care to protect Confidential Information from inappropriate
disclosure, whether inadvertent or intentional. The Grantee is specifically
aware that insurance policyholder information is protected by law, that use and
disclosure of material, non-public information about the Company may be a
criminal offense under insider trading laws and that misappropriation of trade
secrets is a criminal offense under state and federal laws. Notwithstanding the
foregoing, the Grantee may disclose Confidential Information if such disclosure
is required by a court order or an order of a similar judicial or administrative
body; provided, however, that the Grantee notifies the Company of such
requirement immediately and in writing, and cooperates reasonably with the
Company in obtaining a protective or similar order with respect thereto.

(b) Notification of Third Party Disclosure Requests. If the Grantee receives any
written or oral third party request, order, instruction or solicitation for the
improper disclosure of Confidential Information or if the Grantee becomes aware
of any attempt by a third party to improperly gain Confidential Information, the
Grantee will immediately notify the Company’s general counsel or the Board of
such request, order, instruction or solicitation or of such attempt and fully
disclose the details surrounding such request, order, instruction or
solicitation or such attempt.

(c) Ownership and Non-Removal of Records. All documents, files, records, data,
papers, materials, notes, books, correspondence, drawings and other written,
graphic or electronic records of the Business and all computer software of the
Company which the Grantee prepares or uses, or comes into contact, will be and
remain the exclusive property of the Company, in its discretion, and the Grantee
will not be physically, electronically, telephonically or otherwise remove such
property from the Company’s premises without the Company’s prior written
consent.

(d) Return or Destruction of Confidential Information. Confidential Information
gained, received or developed by the Grantee or in which the Grantee
participated in developing will remain the exclusive property of the Company, in
its sole discretion. The Grantee will promptly return to the Company or destroy
or erase all records, books, documents or any other materials whatsoever
(including all copies thereof) containing such Confidential Information in the
Grantee’s possession or control upon the earlier of (i) the receipt of a written
request from the Company for return or destruction of Confidential Information
or (ii) the Termination of Employment.

 

-8-



--------------------------------------------------------------------------------

(e) Trade Secrets of Others. In the course of the Grantee’s employment by the
Company, the Grantee will not use any information or materials that belong to
any former employer or any other person or entity and for which the Grantee has
a duty of confidentiality; nor will the Grantee use or allow the use of any
illegally obtained confidential or secret information or materials.

 

6.2. Intellectual Property.

All Confidential Information, computer software, video and sound recordings,
scripts, creations, inventions, improvements, designs and discoveries conceived,
created, invented, authored, developed, produced or discovered by the Grantee
while employed by the Company, whether alone or with others, whether during or
after regular work hours, whether before or during such employment, are and will
be the Company’s property exclusively, in its sole discretion. All such items
were and will be produced as “work for hire.” The Grantee hereby assigns to the
Company all copyrights, trademarks and other rights of authorship or ownership
he may have with respect to such items. Moreover, at any time, without
additional consideration, the Grantee will execute and deliver any documents or
instruments that the Company may request in order to effectively convey and
transfer good title and right to, and put the Company in possession of, such
items.

 

6.3. Restrictions on Competition, Solicitation and Disparagement.

(a) Competition. The Grantee agrees that during the course of the Grantee’s
employment with the Company and for a period of six months after Termination of
Employment, the Grantee will not, directly or indirectly, within any state in
the United States within which the Company or Subsidiary has conducted
homeowners insurance business within the 12 months preceding the date of
Termination of Employment, enter into, engage in, be employed by or consult with
(or solicit to enter into, engage in, be employed by or consult with) any other
insurance company which competes with the Company or a Subsidiary by providing
homeowners insurance, including (a) participating as an officer, director,
stockholder, member, employee, agent, independent contractor, consultant,
representative or partner of, or having any direct or indirect financial
interest (including the interest of a creditor) in, any such competitor or
(b) assisting any other individual or business entity, of whatever type or
description, in providing any homeowners insurance. The provisions of this
section will not apply to the ownership by the Grantee of less than 5% of any
publicly held corporation or other business entity solely as an investor and
under circumstances in which the Grantee neither provides services nor assists
anyone else to provide any services to or on behalf of any such entity. The
Grantee further agrees that upon a violation of this section of this Agreement,
the period during which the Grantee’s covenants in this section apply will be
extended by the number of days equal to the period of such violation.

(b) Solicitation. The Grantee agrees that for a period of six months after
Termination of Employment, the Grantee will not, directly or indirectly, hire or
solicit for hire any employee of the Company or solicit or induce any employee
of the Company to end that employment relationship. The Grantee further agrees
that upon a violation of this section of this Agreement, the period during which
the Grantee’s covenants in this section apply will be extended by the number of
days equal to the period of such violation.

 

-9-



--------------------------------------------------------------------------------

(c) Disparagement. The Grantee agrees that during the course of the Grantee’s
employment with the Company and for a period of one year after Termination of
Employment, the Grantee will not perform any act or make any statement, public
or private, legal or illegal, that would tend to dishonor or embarrass the
Company or its Subsidiaries, disparage, discredit, reflect adversely upon or in
any manner injure the reputation of Company or its Subsidiaries or their
products or services or subject the Company or its Subsidiaries to potential
liability or legal or administrative process.

(d) No Circumvention. The Grantee will not make any attempt, or use any
artifice, scheme or device, including the use of any agent, representative,
associate, advisor, relative or business entity, to circumvent the purposes of
the restrictions contained in this Section 6.3.

(e) Acknowledgements. The Grantee acknowledges that the foregoing restrictions
of Section 6.3. are reasonable and necessary in light of the circumstances,
including the Company’s interest in protecting the Confidential Information to
which the Grantee has been exposed, protecting its reputation and protecting its
investments in intellectual property and employee relationships. The Grantee
further acknowledges that the foregoing restrictive covenants are a material
inducement for the Company to enter into this Agreement, and that the covenants
are given as an integral part of this Agreement.

 

Section 6.4. Counterclaims.

The existence of any claim or cause of action the Grantee may have against the
Company will not at any time constitute a defense to the enforcement by the
Company of the restrictions or rights provided by this Article.

 

Section 6.5 Equitable Remedies.

The Grantee and the Company agree that a violation by the Grantee of any of the
covenants contained in this Article VI will cause the Company immediate and
irreparable harm which cannot be adequately compensated by money damages and in
the event of a violation or threatened violation of those covenants the Company
will have the right to seek and obtain a temporary restraining order,
preliminary injunction or permanent injunction against the Grantee to prevent a
violation of those covenants. The existence of any claim or cause of action the
Grantee may have against the Company will not at any time constitute a defense
to the request for such relief.

 

Section 6.6 Cooperation

The Grantee agrees, without additional compensation, any time within two years
after Termination of Employment to cooperate and participate reasonably with the
Company and its Subsidiaries and legal representatives in any legal or
regulatory proceedings for which the Company reasonably requests Grantee’s
participation. Such participation may include depositions, court appearances and
meetings with legal representatives. The Grantee agrees to use best efforts to
support the litigation and regulatory strategies of the Company and
Subsidiaries.

 

-10-



--------------------------------------------------------------------------------

ARTICLE VII

OTHER PROVISIONS

 

Section 7.1 Administration

This Agreement is subject to the Plan, the provisions of which are incorporated
herein by reference. In the event of any conflict between the provisions of the
Plan and of this Agreement, the provisions of the Plan will control. The
Committee will have the power to interpret the Plan and this Agreement and to
adopt such rules for the administration, interpretation and application of the
Plan as are consistent therewith and to interpret, amend or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Committee in good faith will be final and binding upon the Grantee, the Company
and all other interested persons. No member of the Committee will be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or the Restricted Shares. In its absolute discretion, the
Board may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan and this Agreement except with respect to
matters which under Rule 16b-3 or Section 162(m) of the Code, or any regulations
or rules issued thereunder, are required to be determined in the sole discretion
of the Committee.

 

Section 7.2 No Right to Employment.

Nothing in this Agreement or in the Plan will confer upon the Grantee any right
to continue in the employ of the Company or any Subsidiary, or will interfere
with or restrict in any way the rights of the Company, which are hereby
expressly reserved, to discharge the Grantee at any time for any reason
whatsoever, with or without cause.

 

Section 7.3 Notices

Any notice to be given under the terms of this Agreement to the Company will be
addressed to the Company in care of its secretary, and any notice to be given to
the Grantee will be addressed to the Grantee at the address given beneath the
Grantee’s signature hereto. By a notice given pursuant to this Section 7.3,
either party may hereafter designate a different address for notices to be given
to the party. Any notice which is required to be given to the Grantee will, if
the Grantee is then deceased, be given to the Grantee’s personal representative
if such representative has previously informed the Company of such status and
address by written notice under this Section 7.3. Any notice will be deemed duly
given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

 

Section 7.4 Taxes and Withholding

The Grantee agrees to pay to the Company (or applicable Subsidiary) and consents
to the withholding of salary by the Company (or applicable Subsidiary) of all
amounts which, under federal, state or local tax law, is required to be withheld
in connection with the award of the Restricted Shares, including the lapse of
the Restrictions and risk of forfeiture. With the consent of the Committee,
Shares owned by the Grantee, duly endorsed for transfer, with a fair market
value on the date of delivery equal to the sums required to be withheld, may be
used to make all or part of such payment.

 

-11-



--------------------------------------------------------------------------------

Section 7.5 Construction

This Agreement will be construed without regard to which party was responsible
for its preparation. Wherever from the context it appears appropriate, each term
stated in either the singular or the plural will include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender will
include the other genders. The words “Agreement,” “hereof,” “herein” and
“hereunder” and words of similar import referring to this Agreement refer to
this contract as a whole, including documents incorporated by reference, and not
to any particular provision of this contract. Whenever the word “include,”
“includes” or “including” is used in this Agreement, it will be deemed to be
followed by the words “without limitation.” The various headings contained in
this Agreement are inserted solely for convenience of reference and in no way
define, limit or extend the scope or intent of any of the provisions of this
Agreement.

 

Section 7.6 Conformity to Securities Laws

The Grantee acknowledges that the Plan and this Agreement are intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, including, without limitation,
the applicable exemptive conditions of Rule 16b-3. Notwithstanding anything
herein to the contrary, the Plan will be administered, and the Restricted Shares
issued only in such a manner as to conform to such laws, rules and regulations.
To the extent permitted by applicable law, the Plan and this Agreement will be
deemed amended to the extent necessary to conform to such laws, rules and
regulations. The Grantee agrees to execute and deliver to the Company such
documents as the Committee determines to be necessary or desirable to ensure
compliance with the Securities Act and any other federal or state securities
laws or regulations. The Committee may, in its absolute discretion, take
whatever additional actions it deems appropriate to effect compliance with the
Securities Act and any other federal or state securities laws or regulations.

 

Section 7.7 Amendments

The Committee (or the Board as the case may be) may amend, alter, suspend,
discontinue, or terminate the Plan or this Agreement; provided however, that
without the Grantee’s consent no amendment, alteration, suspension,
discontinuation, or termination of the Plan or this Agreement may materially and
adversely affect the Grantee’s rights under this Agreement. No amendment will be
effective unless set forth in a writing agreed to and delivered by the
Committee.

 

Section 7.8 Governing Law

This Agreement will be administered, interpreted and enforced under the internal
laws of the State of Florida without regard to its principles of conflicts of
laws.

 

-12-



--------------------------------------------------------------------------------

Section 7.9 Entire Agreement

With respect to its subject matter, this Agreement supersedes all prior
discussions and agreements between the Company (and its Subsidiaries) and the
Grantee including previous employment offer letters and oral agreements, and,
together with any attachments, exhibits and documents incorporated by reference,
contains the sole and entire Agreement among them. Notwithstanding the
foregoing, unless specifically stated, this Agreement does not supersede
agreements dealing with previously awarded of Restricted Shares.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

HOMEOWNERS CHOICE, INC. By:  

 

  Paresh Patel   Chief Executive Officer

 

 

Jay Madhu 425 E. Davis Blvd. Tampa, FL 33606

 

-13-